103 F.3d 140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gerald C. SOUCH, Plaintiff-Appellant,v.Samuel A. LEWIS, Director;  Turner, Sgt.;  Eads, CSO,Defendants-Appellees.
No. 96-15339.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 5, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Gerald C. Souch, an Arizona state prisoner, appeals pro se the district court's dismissal of his action alleging that defendants violated the mail regulations adopted as part of the consent decree in Hook v. Arizona, No. CIV-73-97-PHX-CAM (D.Ariz. Oct. 19, 1973) ("Hook I") (order incorporating proposed mail regulations into consent decree).  We dismiss the appeal as moot.


3
On February 8, 1995, Souch filed a complaint alleging that defendants violated the regulations imposed by the Hook I consent decree when they returned a holiday package sent by his mother on December 17, 1993.


4
On October 25, 1996, this court "conclude[d] [that] the consent decree should be modified to delete the holiday package provision."  Hook v. Arizona, 98 F.3d 1177, 1180 (9th Cir.1996) ("Hook III").  This court stated "[t]hat the provision has become an excessive burden on state prison authorities ... [and] has significantly diminished their ability to maintain the security and safety of the prisons, and as a result it has proved to be detrimental to the public interest."  Id.


5
Because this court has concluded that the holiday package provision of the consent decree, upon which Souch's complaint is based, should be vacated because it "has become an excessive burden on state prison authorities," see Hook III, 98 F.3d at 1180, we conclude that Souch's appeal is moot.  See Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992).


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3